        Case 1:20-cv-00560-RP Document 109 Filed 09/09/21 Page 1 of 3

                                                                                            FILED
                                                                                          SEP     9 2021
                              IN THE UNITED STATES DISTRICT COURT                      CLERK   tJfIaTRIcT CLERIc
                               FOR THE WESTERN DISTRICT OF TEXAS                      WESTER?fDCT OF TEXAS
                                        AUSTIN DIVISION
                                                                                                         DEPtJt?
EL CAMPO VENTURES, LLC,

                 Plaintiff,

V.                                                                    1:20-CV-560-RP

STRATITON SECURITIES, INC., et al.,

                 Defendants.

                                        VERDICT FORM

                                        QUESTION NO.        1

       Did Defendant Stratton Securities, Inc. fail to comply with the Proceeds Sharing Agreement

dated May 2, 2019?

       In making this determination, consider whether Defendant Stratton Securities, Inc. waived

the May 17, 2019 deadline in the Proceeds Sharing Agreement dated May 2, 2019.

       To answer this question, refer to the Jury Instructions, including the Instructions regarding

Compliance and Waiver.

       Answer "Yes" or "No":

       Answer: 1      'i-'




                                       QUESTION NO. 2

       Answer the following question only if you answered "Yes" to Question No. 1.

       Otherwise, do not answer the following question.

       What sum of money, if paid now in cash, would fairly and reasonably compensate Plaintiff

El Campo Ventures, LLC for its damages that resulted from Defendant Stratton Securities, Inc.'s

failure to comply with the Proceeds Sharing Agreement dated May 2, 2019?

       Answer:    $4j        0   51
        Case 1:20-cv-00560-RP Document 109 Filed 09/09/21 Page 2 of 3




                                          QUESTION 3
       Answer the following question   only   if you answered "Yes" to Question No.   1.


       Otherwise, do not answer the following question.

       Did Defendants convert any funds belonging to Plaintiff El Campo Ventures, LLC?

       To answer this question, refer to the Jury Instructions, including the Instruction regarding

Conversion.

       Answer "Yes" or "No":

       Answer:       NE
                                          QUESTION 4
       If you answered "Yes" to Question 3, then answer the following question.

       Otherwise, do not answer the following question.

       What sum of money, if paid now in cash, would fairly and reasonably compensate Plaintiff

El Campo Ventures, LLC for its damages, if any, that resulted from such conduct?

       Answer:   $    fl gf


                                          QUESTION 5

       Answer the following question only if you unanimously answered "Yes" to Question 4.

Otherwise, do not answer the following question.

       To answer "Yes" to any part of the following question, your answer must be unanimous.

       Do you find by clear and convincing evidence that the harm to Plaintiff El Campo Ventures,

LLC resulted from malice or fraud?

       To answer this question, refer to the JUry Instructions, including the Instructions regarding

Clear and Convincing Evidence, Malice, and Fraud.

       Answer "Yes" or "No":

       Malice:
        Case 1:20-cv-00560-RP Document 109 Filed 09/09/21 Page 3 of 3




       Fraud:

                                          QUESTION       6

       Answer the following question only if 0U unanimously answered "Yes" to Question        5


Otherwise, do not answer the following question.

       To answer "Yes" to any part of the following question, your answer must be unanimous.

       What sum of money, if any, if paid now in cash, should be assessed against Defendants and

awarded to Plaintiff El Campo Ventures, LLC as exemplary damages, if any, for the conduct found

in response to Question 5?

       To answer this question, refer to the Jury Instructions, including the Instruction regarding

Exemplary Damages.

   Answer in dollars and cents, if any.

   Stratton Securities, Inc.: $_________________

   Stratton Oilfield Systems Texas, LLC: $________________

   Daniel Stratton: $_________________

   Shannon Stratton: $_______________



 SIGNED this    ()   C?   day of    9)                  2021.

                                                         ORGNAL SIGNATURE
                                                                        TO
                                                      REDACTED PURSUANT
                                                      EGOVEME ACT OF 2002
